Case 1:21-cv-00695-JRS-DLP Document 1 Filed 03/22/21 Page 1 of 4 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION


DETRA FITTS,                                  )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     ) Cause No. 1:21-CV-695
                                              )
STAR LEASING COMPANY, LLC,                    )
                                              )
               Defendant.                     )


                     COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff, Detra Fitts (“Fitts”), by counsel, bring this action against Defendant, Star

Leasing Company, LLC (“Defendant”), and shows as follows:

                                           OVERVIEW

       Fitts bring this action brought under Title VII of the Civil Rights Act of 1964

(hereinafter “Title VII”), 42 U.S.C. §2000e, et. seq., as amended and the Civil Rights Act of

1866 (“Section 1981”). Plaintiff contends she was discriminated because of her race, African

American, in violation of Title VII and Section 1981.

                                             PARTIES

       1.      Fitts resided in the Southern District of Indiana at all times relevant to this action.

She was employed by Defendant and was an employee as defined by 42 U.S.C. §2000e(f).

       2.      At all relevant times Defendant was continuously doing business in the southern

district of Indiana and is an employer as defined by 42 U.S.C. §2000e(b).

                                 JURISDICTION AND VENUE

       3.      This Court has jurisdiction over Defendant pursuant to 28 U.S.C. §1331, 42
Case 1:21-cv-00695-JRS-DLP Document 1 Filed 03/22/21 Page 2 of 4 PageID #: 2




and U.S.C. §2000e-5(f)(3).

        4.      Plaintiff satisfied her obligation to exhaust her administrative remedies by timely

filing a charge with the U.S. Equal Employment Opportunity Commission (hereinafter “EEOC”),

receiving the appropriate Dismissal and Notice of Suit Rights, and timely filing this Complaint

within ninety (90) days thereof.

        5.      As all events pertinent to this lawsuit occurred within the Southern District

of Indiana, venue in this Court is proper.

                                              FACTS

        6.      Defendant hired Fitts, an African-American woman, on or about April 8, 2008.

She was the Marketing Manager and Sales Force Administrator.

        7.      At all times Fitts met or exceeded Defendant’s legitimate expectations of

performance.

        8.      On April 15, 2019, Defendant hired Lisa Ricci, a Caucasian female. Ricci

became Fitts’ new boss.

        9.      Thereafter, Ricci levied false performance claims against Fitts. On or about July

9, 2019, Ricci let Fitts go.

        10.     Thereafter, a non-African American employee was hired to replace Fitts.

        11.     Ricci engaged in acts after Fitts was separated that were attributed to Fitts and

caused her to suffer further harm and damage to her reputation.

        12.     Fitts was harmed by Defendant’s unlawful conduct.

                                        LEGAL CLAIMS

                               COUNT I: RACE DISCRIMINATION




                                                  2
Case 1:21-cv-00695-JRS-DLP Document 1 Filed 03/22/21 Page 3 of 4 PageID #: 3




         13.   Fitts hereby incorporates by reference paragraphs one (1) through twelve (12) of

this Complaint.

         14.   Fitts was treated differently in the terms and conditions of her employment than

non-African American employees.

         15.   Upon information and belief Defendant acted with intent, malice, and/or reckless

disregard as to rights afforded to Fitts under Title VII and Section 1981.

         16.   Fitts suffered harm as a result of Defendant’s unlawful conduct.

                                     REQUESTED RELIEF


   WHEREFORE, Plaintiff, Detra Fitts, respectfully requests the following:

   a)     An Order finding Defendant liable for back wages in an amount to make Plaintiff

whole;

   b)     An Order finding Defendant liable for compensatory damages in an amount to make

Plaintiff whole;

   c)     An Order awarding Plaintiff punitive damages as a penalty for Defendant’s intentional,

unlawful conduct;

   d)     An Order awarding Plaintiff the costs of this action;

   e)     An Order awarding Plaintiff her attorneys’ fees;

   f)     An Order awarding Plaintiff pre- and post-judgment interest at the highest rates allowed

by law; and

   g)     An Order granting such other and further relief as may be necessary and appropriate.


                                              Respectfully submitted,

                                              s/ Christopher S. Wolcott
                                              Christopher S. Wolcott (#23259-32)
                                              The Wolcott Law Firm LLC

                                                 3
Case 1:21-cv-00695-JRS-DLP Document 1 Filed 03/22/21 Page 4 of 4 PageID #: 4




                                           450 East 96th Street, Suite 500
                                           Indianapolis, Indiana 46240
                                           Telephone:     (317) 500-0700
                                           Facsimile:     (317) 732-1196
                                           E-Mail: indy2buck@hotmail.com

                                           Attorney for Plaintiff


                                 JURY TRIAL DEMAND

     Plaintiff demands a trial by jury on all issues deemed triable.

                                           Respectfully submitted,

                                           s/ Christopher S. Wolcott
                                           Christopher S. Wolcott (#23259-32)
                                           The Wolcott Law Firm LLC
                                           450 East 96th Street, Suite 500
                                           Indianapolis, Indiana 46240
                                           Telephone:     (317) 500-0700
                                           Facsimile:     (317) 732-1196
                                           E-Mail: indy2buck@hotmail.com

                                           Attorney for Plaintiff




                                               4
